UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-2163



HENRI THOKA; THERESE DJUNKEU; I.C.P.T.,

                Petitioners,

          v.


MICHAEL B. MUKASEY, United States Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 14, 2008               Decided:   September 5, 2008


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioners. Gregory G. Katsas, Acting Assistant
Attorney General, M. Jocelyn Lopez Wright, Assistant Director, Mona
Maria Yousif, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Henri Thoka, Therese Djunkeu, and daughter, I.C.P.T., all

natives and citizens of Cameroon, petition for review of an order

of the Board of Immigration Appeals (Board) denying their motion

for the Board to exercise its discretion to sua sponte reconsider

the denial of their motion to reopen.      It is undisputed that

Petitioners did not file a timely motion to reconsider.      See 8

C.F.R. § 1003.2(b)(2).   However, under 8 C.F.R. § 1003.2(a), the

Board has authority sua sponte to reconsider a case in which it

issued a final decision, and Petitioners moved for the Board to

exercise this discretionary authority. We have reviewed the record

and conclude that we lack jurisdiction to review Petitioners’ claim

that the Board should have exercised its discretionary authority to

reconsider sua sponte. See Tamenut v. Mukasey, 521 F.3d 1000, 1004

(8th Cir. 2008) (en banc); Zhao Quan Chen v. Gonzales, 492 F.3d

153, 155 (2d Cir. 2007); Malty v. Ashcroft, 381 F.3d 942, 945 n.1

(9th Cir. 2004); Harchenko v. INS, 379 F.3d 405, 410-11 (6th Cir.

2004); Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249-50 (5th

Cir. 2004); Belay-Gebru v. INS, 327 F.3d 998, 1000-01 (10th Cir.

2003); Calle-Vujiles v. Ashcroft, 320 F.3d 472, 474-75 (3d Cir.

2003); Luis v. INS, 196 F.3d 36, 40-41 (1st Cir. 1999).

          We accordingly dismiss the petition for review.       We

dispense with oral argument because the facts and legal contentions




                              - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                 PETITION DISMISSED




                              - 3 -